Case:lS-OSOSB-vad Doc #:11 Filed: 11/08/18 Page 1 of 12

Fill in this information to identify the case:

 

Debfor 1 JCSHUA ALAN FlRST
Dab\or 2 KR!STEN AMBER F!RS`I'

(Spouse |f tlllng)

Unlted States Bankruptcy court for the: WES'I'ERN DlS'|'RIcT OF MlCHlGAN
Case number 18-03085~swd
WWR # MM

 

Off"lcial Form 427

Cover Sheet for Reaffinnation Agreement

Anyone who is a party to a reafin'nation agreement may 6|| out and me
and file the documents within the time set under Bankruptcy Ru|e 4008

Explain the Repayment Ter'ms of the Reaffinnation Agreement

12/15
this fonn. l-'l|l it out completely. attach it to the reaffirmation agreement,

 

Mo a er
1. Who ls the creditor? Name of me creditor

 

2. How much is the debt?

On the date that the bankruptcy case is filed 3149,346.47
To be paid under the reaffirmation agreement $149,§§.47
$1!1§,_7_4 per month for 355 Months {il tixed interest rate}

 

 

 

 

 

 

3. What ls the Annua| ,
P°rcentage Rate (AFR) Before the bankruptcy case was filed MZ_S h
of lnterest? (See § Fixed Rate
Bankruptcy Code . ,, Adjustable rate
§ 524(k)(3)(E)_) Under the reaffirmation agreement 4.625 /
4. Does collateral secure
the debt m N°
E Yes. Describe the collateral 72922 6"‘ Avl_==nuel South l;laven, M| 499§&_8_1§]_
Current market value $_1_§? 000 m
5. Does the creditor assert E No
that the debt ls
nondischargeab|e? E Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is
nondischargeable
lncomo and expenses reported on Schedules l and J lncome and expenses stated on the reaf"f-lrmatlon agreement
6. Usin information from
Sche%ulg |; your income Ga. Combined monthly income from S 6,7°?’2 ¢ 52 6e. Monthly income from all sources $ 61 zzz" 32
(omcla| F°,-m»ws|) and Line 12 of Schedu|e l after payroll deductions
Schedule J: your Sb. Monthly expenses from line 220 of- $ b qu m 2 74 v
Expenses (Offlclal Form Sched l J sf Momhl ex en $ , .
106J), fill in the amounts u e ` y p ses '
6e. Monthly payments on all - $ O Sg. Monthly payments on all - $
reafnrrned debts not listed on reaffirmed debts not included
Schedu|e J in monthly expenses
' 3 32 3 z ‘*'
Sd. Schedu|ed net monthly income $ ‘ 6h. Present net monthly income $ '

Subtract lines 6b and 6 c from 6a

lt the total is less than 0, put the
number in brackets.

 

 

Subtract lines 6f and Gg from 6e.

lf the total is less than 0, out the
Number ln brackets

 

 

Debtor 1 JOSHUA ALAN FlRST

Of|`lclal an‘_l 427

Cover Sheet for Reaf'linnation Agreement

Case number (if known) 1&03085-swd

page. 1

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 2 of 12

 

7. Are the income amounts
on line 6a and 69
different?

%No

l:] Yes Exp|aln why they are different and complete line 10.

 

 

 

8. Are the expense amounts on
lines 6b and 6f different?

m/No

l:l Yes Exp|aln why they are different and complete line 10.

 

 

 

9. ls the net monthly
income in line 6b less

than 0?

UNo

l:l Yes. A presumption of hardship arises (unless the creditor ls a credit union).
Explain how the debtor will make monthly payments on the reaftirmed debt and pay other living expenses

Complete line 10.

 

 

 

10. Debtor’s certification
about lines 7-9

if any answer on lines 7~9 is
Ves the debtor must sign
here.

if all the answers on lines 7-9

l certify that each explanation on lines 7-9 is true and correct.

Signature of Debtor 1 Signature of Debtor 2 (Spouse. Only ln a Joint Case)

 

 

are No. go to line 11.

 

 

11. Did an attorney represent l:l No
the debtor in negotiating
the reaffirmation M¥es. Has the aitomey executed a declaration or an affidavit to support the reaffirmation agreement?
agreement?
I:] No
ties
Sign Here

 

Whoever fills out this form
must sign here.

 

l certify that the amched agreement is a true and correct copy of the reaffirmation agreement between

the pa s identified on this Cover Sheet for Reafllrmatlon Agreement
Date: //HLD s /g
M /DD YYYY

 

n Wn`ghtl (OH0073237)
Altomey for Creditor
Weltman, Weinberg & Reis Co., LPA
965 Keynote Circle
Brooklyn Heighls, OH 44131

Check one

[:| Debtor or Debtor“s Attomey
B Creditor or Creditor’s Attomey

 

Ofiicia| Form_ 427

Cover Sheet for Reaf&rmation Agreement page. 2

 

 

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 3 of 12

 

s 24ooA/e ALT (r-'nrm ziooA/a Atn (12/15)
m resumption ofUndue Hardship
§§o Presumption ofUndue Hardship
(Check box as directed in Part D: Debtor’s Statement in
WWR# 040188314 Support of ReammatioiMeement)

 

 

 

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN at (GRAND RAPIDS)

in re:

JOSHUA ALAN FIRST Case No. 18-03085-swd
KRISTEN AMBER FIRST Chapter 7

Debtor(s) Judge: SCOTT W. DALES

REAFFIRMATION AGREEIWENT

[Indicate all documents included in this @ling by checking each applicable box.l

XlPart A: Disclosures, Instructions, and B/Part D: Debtor’s Statement in
Notice to Debtor (pages 1 - 5) Support ofReaHirmation Agreement
NPait B: Reaffinnation Agreement l:l Part E: Motion for Court Approvai

NPart C: Cei'tificau`on by Debtor’s Attomey

[Note: Complete Part E only if debtor was not represented by an attorney during
the course of negotiating this agreement Note also: [f you complete Part E, you
must prepare and file Form 240C ALT - Order on Reajirmation Agreement.]

Name of Creditor: Mortgage Center

l:l [Check this box if] Creditor is a Credit Union as defined in §l9(b)(l)(a)(iv)
of the Federal Reserve Act
PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR

1. DISCLOSURE STATEMENT
Before Agreeing to Reaj]irm a Debt, Review Drese Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

MRE_LFF_IR_ME_D

The amount of debt you have agreed to reaflinn: $149,346.47

The amount of debt you have agreed to reaffirm includes all fees and costs (ifany) that have
accrued as of the date of this disclosure Your credit agreement may obligate you to pay
additional amounts which may come due after the date of this disclosure Consult your credit
agreement

Case:lS-OSOSB-vad Doc #:11 Filed: 11/08/18 Page 4 of 12

Form 2400A/B ALT - Reamrmation Agreement (Cont.)

ANNUAL PERCENTAGE RATE

[T?:e annual percentage rate can be disclosed in diferent wgys, depending on the g_)ge of deth

a. If the debt is an extension of “credit” under an “open end credit plan,” as those
terms are defined in § 103 of the Truth in Lending Act, such as a credit card, the
creditor may disclose the annual percentage rate shown in (i) below or, to the
extent this rate is not readily available or not applicable, the simple interest rate
shown in (ii) below, or both.

 

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
the debtor in the most recent periodic statement prior to entering into the
reafi‘irmation agreement described in Part B below or, if no such periodic
statement was given to the debtor during the prior six months, the annual
percentage rate as it would have been so disclosed the time of the disclosure
statement 4.625 %.

-- And/Or -

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: 4.625 %. If different simple
interest rates apply to different balances included in the amount reaffirmed,
the amount of each balance and the rate applicable to it are:

s @ %
s @ %
s @ %

b. If the debt is an extension of credit other than under than an open end credit plan,
the creditor may disclose the annual percentage rate shown in (I) below, or, to the
extent this rate is not readily available, the simple interest rate shown in (ii) below,
or both.

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as
disclosed to the debtor in the most recent disclosure statement given to the
debtor prior to entering into the readinnation agreement with respect to the
debt or, if no such disclosure statement was given to the debtor, the annual
percentage rate as it would have been so disclosed: 4.625 %..

~- And/or _-

(ii) The simple interest rate applicable to the amount reaHinned as of the date this
disclosure statement is given to the debtor: 4.625 %. If different simple
interest rates apply to different balances included in the amount reaffinned, the
amount of each balance and the rate applicable to it are:

s @ %
s @ %

$ @ %

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 5 of 12

Form 2400A/B ALT - Reaifirmation Agreement (Cont.)

c. If the underlying debt transaction was disclosed as a variable rate transaction on the most
recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes ii‘om time to time,
so that the annual percentage rate disclosed here might be higher or lower

If the reaffirmed debt is seemed by a security interest or lien, which has not been waived or

d. determined to be void by a final order of the court, the following items or types of items of the
debtor’s goods or property remain subject to such security interest or lien in connection with the
debt or debts being reaffirmed in the reaffirmation agreement described in Part B.

ltem or Type of Item Original Purchase price or Original Amount of
Loan

 

72922 6th Avenue, South Haven, MI
49090-8187 $150,000.00

OQtz'onal --the election of the creditar, a repayment schedule using one or a combination of the following may be provided

Regayment Schedule:

Your first payment in the amount of $1,186.74 is due on 09/01/2018 but the future payment amount may be different Consult
your reaffirmation agreement or credit agreement as applicable

Your payment schedule will be 355 payments in the amount of $1,186.74 each payable monthly on the 1" of each month
unless altered later by mutual agreement in writing

An‘earages in the amount of $0.00 due on or before execution of this reaffirmation agreement
- O[' ..

A reasonably specific description of the debtor’s repayment obligations to the extent known by the creditor or creditor’s
representative

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 6 of 12

Form 2400A/B ALT - Reaff`irmation Agreement (Cont.) 4

2. INSTRUCTIONS AND NOTICE TO DEBTOR

Reaftirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the decision is in your
best interest If these steps are not completed, the reaffirmation agre_e@§t is not efi`ective, even though you have signed it

l. Read the disclosures in this Part A carefully. Consider the decision to reaffirm carefully. Then, if you want to reafiimr,
sign the reaffirmation agreement in Part B (or you may use a separate agreement you and your creditor agree on).

2. Complete and sign Part D and be sure you can alford to make the payments you are agreeing to make and have received a
copy of the disclosure statement and a completed and signed realiirmation agreement

3. If you were represented by an attorney during the negotiation of your reaffirmation agreement, the attorney must have
signed the certification in Part C.

4. lf` you were not represented by an attorney during the negotiation of` your reaffirmation agreement you must have
completed and signed Part E.

5 . The original of this disclosure must be filed with the court by you or your creditor. lfa separate reaHirmation agreement
(other than the one in Part B) has been signed, it must be attached

6. If the creditor is not a Credit Union and you were represented by an attorney during the negotiation of your reafiirmation
agreement your reaffirmation agreement becomes effective upon filing with the court unless the rea&irmation is presumed
to be an undue hardship as explained in Part D. lfthe creditor is a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reafiirmation becomes effective upon filing with the court.

7. If you were not represented by an attorney during the negotiation of your reaffirmation agreement, it will not be effective
unless the court approves it. The court will notify you and the creditor of the hearing on your reaffirmation agreement
You must attend this hearing in bankruptcy court where the judge will review your reaffirmation agreement The
bankruptcy court must approve your reaffirmation agreement as consistent with your best interests, except that no court
approval is required if your reafiirmation agreement is for a consumer debt secured by a mortgage, deed of trust, security
deed or other lien on your real property, like your home.

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 7 of 12

Form 2400A/B ALT - Reaf}'rrmation Agreement (Cont.) 5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement any time before the bankruptcy court
enters a discharge order, or before the expiration of the 60-day period that begins on the date
your reaffirmation agreement is filed with the court, whichever occurs later. To rescind
(cancel) your reaffrmation agreement, you must notify the creditor that your reafiinnation
agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reafiirmed debt remains your personal legal obligation lt is

not discharged in your bankruptcy case. That means if you default on your reaffirmed debt after your bankruptcy case is
over, your creditor may be able to take your property or your wages. Otherwise, your obligations will be determined by
the reaffirmation which may have changed the terms of the original agreement For example, if you are reaffirming an
open end credit agreement, the creditor may be permitted by that agreement or applicable law to change the terms of that
agreement in the future under certain conditions

Are you required to enter into a reaffirmation ag;eement by any law‘? No you are not required to reaffirm a debt

by any law. Only agree to reaffirm a debt if it is in your best interest Be sure you can afford the payments you agree to
make.

What if your creditor has a securig; interest or lien? Your bankruptcy discharge does not eliminate any lien on your
property. A “lien” is often referred to as a security interest, deed of trust, mortgage or security deed. Even if you do not
do not reaffirm and your personal liability on the debtor is discharged, because of the lien your creditor may still have the
right to take the property securing the lien if you do not pay the debt or default on it. If` the lien is on an item of` personal
property that is exempt under your State’s law or that the trustee has abandoned, you may be able to redeem the item
rather than reaffirm the debt. To redeem, you must make a single payment to the creditor equal to the amount of the
allowed secured claim, as agreed by the parties or determined by the court.

NOTE: When this disclosure refers to what a creditor “may” do it does not use the word “may” to give the creditor
specific permissions. The word “may” is used to tell you what might occur if the law permits the creditor to take
the action. If you have questions about reaffirming a debt or what the law requires, consult with the attorney who
helped you negotiate this agreement reaffirming a debt. If you don’t have an attorney helping you, the judge will
explain the effect of your reaffirming a debt when the hearing on the reaffirmation agreement is held.

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 8 of 12

Form 2400A/B ALT - Reaffirmation Agreement (Cont.)

PART B: REAFFIRMATION AGREEMENT.

I (we) agree to reaffirm the debts arising under the credit agreement described below.

1. Brief` description of credit agr_‘@ment: Mortgage

2. Description of any changes to the credit ag@ement made as part of this

reaffinnation Mment: None.

SIGNATURE(S)
Borrower

NB+ wm .-i'l:w- rth?,

TV\)

Date:

 

Co-Borrower, if also reaffirming these debts

Klisten Amber First

Date: \\’ \i ' \K

Aecepted by Creditor

Mortgage Center
26555 Evergreen Road
Suite 900

South d, MI 48076

/S
J cartwright (0H0073237)
tt mey for Creditor
Keynote Circle
Brooklyn Heights, OH 44131

Date: l/@égg

 

 

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 9 of 12

Form 2400A/B ALT - Reafiirmation Agreement (Cont.)

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorney represented the debtor during the course of negotiating this
agreement.]

I hereby certify that (1) this agreement represents a fully informed and voluntary
agreement by the debtor; (2) this agreement does not impose an undue hardship on the
debtor or any dependent of the debtor; and (3) I have fully advised the debtor of the
legal effect and consequences of this agreement and any default under this agreement

I:] [Check box, if applicable and the creditor is not a Credit Union.] A presumption of
undue hardship has been established with respect to this agreement In my
opinion, however, the debtor is able to make the required payment

Printed Name of Debtor’s Attomey: Thomas R. Betker

Signawre ofDebror’s Anomey:M

Date: / %9

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 10 of 12

Form 240A/B ALT - Reaft`rrmation Agreement (Cont.)

PART D: DEBTOR’S STATEMENT lN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections l and 2, OR, if the creditor is a Credit Union and the debtor is
represented by an attomey, read section 3. Sign the appropriate signature line(s) and date your
signature Ifyou complete sections 1 and 2 and your income less monthly expenses does not leave
enough to make the payments under this reafiirmation agreement check the box at the top of page l
indicating “Presumption of Undue Hardship.” Otherwise, cheek the box at the top of page 1 indicating
“No Presumption of Undue Hardship”]

l. l believe this reaannation agreement will not impose an undue hardship on my dependents or me. I can
afford to make the pa ents on the reaffirmed debt because my monthly income (take home pay plus any other income
received) is $ élzf> »3, iind my actual cun'ent monthly expenses including monthly payments on post-bankruptcy debt
and other reaffirmation agreements total $ 510 5'1-.°0, leaving $ 4 200 . 52 to make the required payments on this
reafiirrned debt.

I understand that if my income less my monthly expenses does not leave enough to make the payments, this
reaffirmation agreement is presumed to be an undue hardship on me and must be reviewed by the court However,
this presumption may be overcome iff explain to the satisfaction of the court how I can afford to make the payments
here:

 

 

 

(Use an additional page if needed for a full explanation.)

2. l received a copy of the Reaffirmation Disclosure Statement in Part A and a completed and
signed reaffirmation agreement

 

Joshua Alan First

\Rn\\i

Krisre Amber rim “ i
Date: ///llza/ t
l l _ Qr_
[lf the creditor is a Credit Union and the debtor is represented by an attorney]
3, I believe this reaffirmation agreement is in my financial interest I can afford to make the payments on the

reafiirmed debt. l received a copy of the Reaffinnation Disclosure Statement in Part A and a completed and signed
reaanmtion agreement

 

 

Date:

 

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 11 of 12

Form 2400A/B ALT - Reaffirmation Agreement (Cont.)

PART E: MOTION FOR COURT APPROVAL
[To be completed and filed only if the debtor is not represented by an attorney during
the course of negotiating this agreement.]

MOTION FOR COURT APPROVAL OF REAFFIRMATION AGREEMENT
I (we), the debtor(s), affirm the following to be true and correct:
I am not represented by an attorney in connection with this reaffirmation agreement
I believe this reaffirmation agreement is in my best interest based on the income

and expenses I have disclosed in my Statement in Support of this reaffirmation
agreement and because (provide any additional relevant reasons the court should

consider):

Therefore, l ask the court for an order approving this reaffirmation agreement
under the following provisions (check all applicable boxes):

I:] ll U.S.C. § 524(0)(6) (debtor is not represented by an attorney
during the course of the negotiation of the reaffirmation agreement)

[:| 11 U.S.C. § 524(m) (presumption of undue hardship has arisen
because monthly expenses exceed monthly income)

Signed:

 

Joshua Alan First

 

Kristen Amber First

Date:

 

Case:18-03085-vad Doc #:11 Filed: 11/08/18 Page 12 of 12

Form 2400A/B ALT - Reaffirmation Agreement (Cont.)

_>

PART E: PROPOSED ORDER FOR MOTION FOR COURT APPROVAL

[To be completed and filed only if the debtor is not represented by an attorney during
the course of negotiating this agreement.]

ORDER APPROVING REAFFIRMATION AGREEIVIENT

The court approves/disapproves the reaffirmation agreement between the debtor and

Mortgage Center
(Name of Creditor)

BY THE COURT

Date

 

Judge Scott W. Dales
United States Bankruptcy Judge

